Citation Nr: 0201381	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  97-17 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the appellant's claim of entitlement to 
service connection for the cause of the veteran's death and, 
if so, whether the claim can be granted.  

2.  Entitlement to Survivors'and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney At 
Law



ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army Air 
Force from January 1943 to November 1945; he was a prisoner 
of war (POW) from March 27, 1944, to May 3, 1945.  The 
veteran died in December 1985; the appellant is his widow, 
and these claims are based upon her status as surviving 
spouse.  

The RO received the appellant's claim of entitlement to 
service connection for the cause of the veteran's death in 
February 1986.  In a rating decision dated in March 1986, the 
RO denied the appellant's claim.  The appellant was notified 
of that decision and her appellate rights; she did not 
appeal.  It was also noted in the February 1986 
ratingdecision that the denial of service connection for the 
cause of the veteran's death prevented the widow from 
establishing basic eligibility for benefits under Chapter 35 
of Title 38, United States Code; however, the March 1986 
notice did not address that issue.

The appellant sought to have her claim of entitlement to 
service connection for the cause of the veteran's death 
reopened, and also initiated a claim of entitlement to 
Chapter 35 educational assistance benefits, in April 1996.  
In a rating decision dated in May 1996, the RO continued to 
deny the appellant's claim of entitlement to service 
connection for the veteran's cause of death, and accordingly 
denied entitlement to Chapter 35 educational assistance 
benefits.  The appellant filed a timely notice of 
disagreement in September 1996.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200, 20.201, 20.302 (2001).  The RO 
subsequently provided the appellant a statement of the case 
and notification of her appellate rights.  In March 1997, the 
appellant perfected her appeal, and the issues were 
subsequently certified to the Board of Veterans' Appeals 
(Board).  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 19.28, 19.29(b), 19.30, 20.302 (2001).  

This matter originally came before the Board in July 1998, at 
which time it was remanded for further development and a 
determination as to whether new and material evidence had 
been submitted to warrant reopening the claim.  The Board 
also noted that the Chapter 35 educational assistance issue 
would be considered as an original claim, since notice of 
denial of that benefit had not been provided in 1986.  In May 
1999, the RO concluded that the appellant had submitted new 
and material evidence to warrant reopening her claim of 
entitlement to service connection for the cause of the 
veteran's death; however, the RO continued its denial of 
entitlement.  

The Board further notes that, in a statement dated in March 
1996, the appellant's representative raised the issue of 
entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  The RO does not 
appear to have developed that issue, nor is it inextricably 
intertwined with the issues currently on appeal; therefore, 
it is referred to the RO for appropriate action.  The matter 
of entitlement to DIC under section 1318 is an issue which is 
separate and distinct from the claim for service connection 
for the cause of death, which is currently on appeal; the 
latter claim arises under 38 U.S.C.A. § 1310.  To the extent 
that the March 1996 statement constitutes a claim under 38 
U.S.C.A. § 1318, it is not now ripe for Board review.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (Board is without 
jurisdiction to consider issues not yet adjudicated by the 
RO).  See also National Organization of Veterans' Advocates 
v. VA, ___ F.3d ___, No. 00-7095, (Fed. Cir. Aug. 16, 2001) 
(ordering stay of certain claims under section 1318, pending 
VA rulemaking).  The Board wishes to make it clear that it 
intimates no conclusion as to the outcome of any claim for 
DIC brought by the appellant under 38 U.S.C.A. § 1318.

The appellant was previously represented in her appeal by The 
American Legion, which submitted written argument to the 
Board in July 2000; at that time, the representative also 
submitted a medical statement.  The representative waived 
initial RO consideration of the newly submitted evidence, 
pursuant to 38 C.F.R. § 20.1304(c) (2001).  

In August 2000, the present issues came before the Board 
again.  The Board concluded that new and material evidence 
had been submitted to warrant reopening the issue of service 
connection for the cause of the veteran's death, and further 
concluded that the claim was not well grounded.  The 
appellant's claim of eligibility for educational assistance 
was found to lack legal merit and entitlement under the law.  
The claims were denied.

The appellant continued her appeal to the United States Court 
of Appeals for Veterans Claims (Court), which, by order dated 
in March 2001, vacated the decision and remanded this matter 
to the Board for readjudication in light of the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000).  


FINDINGS OF FACT

1.  In a decision dated in March 1986, the RO determined that 
the appellant was not entitled to service connection for the 
cause of the veteran's death.  The RO properly notified the 
appellant of that decision and her appellate rights; she did 
not appeal, and the decision became final.


2.  Since the March 1986 determination by the RO that the 
appellant was not entitled to service connection for the 
cause of the veteran's death, the appellant has submitted 
evidence bearing directly and substantially on the specific 
matters under consideration, which is neither cumulative nor 
redundant and which is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  According to the official certificate of death, the 
veteran's death in December 1985 was caused by a ruptured 
abdominal aneurysm due to arteriosclerosis.

4.  At the time of his death, the veteran was service 
connected for anxiety with associated gastrointestinal 
symptoms and diarrhea, evaluated as 10 percent disabling; 
there were no other service-connected disabilities.

5.  Localized edema was not present during the veteran's 
incarceration as a POW in 1944-45, and cardiovascular disease 
was not shown until many years after his discharge from 
service in 1945.  

6.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between the 
veteran's military service, or any disability related 
thereto, and his death.

7.  The veteran did not have a permanent total service-
connected disability in effect at the time of his death, and 
it is not established that his death was due to a service-
connected disability.


CONCLUSIONS OF LAW

1.  The evidence submitted since the previous final decision 
is new and material, and the appellant's claim of entitlement 
to service connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (now 
codified as amended at 38 U.S.C.A. § 5103A(f)); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2001).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death, nor may it be presumed that arteriosclerosis or other 
cardiovascular disease was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1154, 1337, 1310, 5107 (West 
1991 & Supp. 2001); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (now codified as amended at 38 U.S.C.A. § 
5107); 38 C.F.R. §§ 3.304, 3.307, 3.309, 3.312 (2001).

3.  The appellant is not eligible for survivor's educational 
assistance benefits.  38 U.S.C.A. §§ 3500, 3501 (West 1991 & 
Supp. 2001); 38 C.F.R. § 21.3021 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

As noted above, the veteran was separated from active 
military service in November 1945.  In June 1984, the veteran 
filed a claim seeking service connection for colitis, 
diarrhea, and anxiety, all of which he indicated began in 
1946, and a heart condition, which he reported began in 1966.  
In September 1984, the veteran provided the RO a narrative of 
his experiences as a POW.  

According to the veteran's account, he was captured in March 
1944 off of the coast of France, after his B-17 aircraft went 
down in the Bay of Biscay on a bombing mission.  He was 
originally taken to a temporary prison outside of Paris, 
where he remained for approximately two weeks, before being 
transferred to Stalag XVII-B in Austria.  He further stated 
that, in April 1945, he was forced to march across the 
Austrian Alps for approximately 18 days.  During that time, 
the veteran reported that he went many nights without 
adequate food or medical treatment.  Twenty-one days after 
leaving Stalag XVII-B, the veteran was liberated by American 
troops and transferred to LeHavre, France.  

The veteran further reported that, as a result of his POW 
experiences, he was hospitalized from April to May 1945 for 
treatment of colitis and diarrhea.  

In October 1984 the veteran completed a POW questionnaire in 
which he reported incidents of intimidation, psychological 
torture, and witnessing the beatings of other prisoners at 
the hands of their captors.  He also reported being placed in 
solitary confinement twice, for a period of 26 days.  The 
veteran indicated weight loss of approximately 57 pounds.  He 
further indicated that he had acquired dysentery and vitamin 
deficiency while in captivity.  He also reported symptoms 
such as rapid heart beats, bleeding gums, toothaches, 
cavities, blisters, numbness or weakness in the arms or legs, 
pale skin, nausea, vomiting, diarrhea, chills, muscle and 
joint aches, and fever.  When asked to indicate whether he 
had experienced swelling in the joints, swelling of the legs 
and/or feet, or swelling of the muscles, he checked the "no' 
boxes.

The veteran was afforded a VA examination in October 1984.  
At that time, he reported no specific symptoms except for 
fatigability and recurrent diarrhea, which was usually 
precipitated by nervousness and excitability.  Physical 
examination revealed the veteran's heart to be of normal 
size, mechanism, and rhythm.  There were no audible murmurs.  
It was noted that his peripheral arterial pulses were 
transmitted weakly bilaterally.  There were superficial 
varicosities present on both lower legs and feet.  The 
varicose veins were mild and superficial, not tortuous, 
sacculated, or conglomerate.  There was no evidence of 
eczema, associated phlebitis, thrombosis, edema, ulceration, 
or ischemic lesions.  

The veteran was diagnosed with a history of a heart disorder 
manifested by vague substernal discomfort.  The doctor noted 
a history of observation for possible myocardial infarction 
in 1966, and that none was found.  He had undergone a 
coronary artery catheterization in 1967; no coronary 
pathology was found.  The physician further noted that the 
veteran was asymptomatic at the time of examination, and that 
there was no evident disability.  The veteran was also 
diagnosed with mild varicosities of the lower extremities, 
bilaterally; however, there was no disability noted.  

In January 1985, the RO received notification from the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, that service records for the veteran could not be 
located and that, if they were stored at that facility in 
July 1973, they would have been located in an area that was 
destroyed by fire at that time.  

In March 1985, the RO granted the veteran service connection 
for anxiety with associated gastrointestinal symptoms and 
diarrhea.  The veteran was assigned a 10 percent disability 
rating.  

The veteran died in December 1985.  The cause of death, 
according to the official death certificate, was a ruptured 
abdominal aneurysm due to arteriosclerosis.  In February 
1986, the appellant filed a claim seeking service connection 
for the cause of the veteran's death, and for educational 
assistance benefits.  By decision dated in March 1986, the RO 
denied service connection for the cause of the veteran's 
death and eligibility for education benefits.  The appellant 
was only advised of the RO's decision to deny service 
connection for the cause of the veteran's death and her 
appellate rights; she did not appeal.  In April 1996, the 
appellant sought to have her claim reopened and initiated a 
claim of entitlement to Chapter 35 educational assistance 
benefits.  In a decision dated in May 1996, the RO continued 
its denial of entitlement to service connection for the cause 
of the veteran's death and denied the appellant's claim of 
entitlement to Chapter 35 educational assistance benefits.  

The RO received, in September 1996, records of emergency room 
treatment received by the veteran in May 1983.  According to 
the record, the veteran presented with a recent history of 
malaise and vague feelings of numbness in his hands and arms.  
The attending physician diagnosed the veteran with a possible 
viral syndrome and possible anxiety reaction.  

In September 1996 the RO also received a letter from Dr. 
P.M.S., who reported having treated the veteran in September 
1966 for coronary insufficiency and arteriosclerotic heart 
disease.  

By letter dated in September 1998, the RO requested medical 
records from Dr. P.M.S., Columbia Memorial Hospital, and 
Cleveland Hospital.  Columbia Memorial Hospital responded in 
October 1998, indicating that they had no evidence that the 
veteran had received treatment at that facility.  Dr. P.M.S. 
advised the RO that, while he had treated the veteran for 
coronary insufficiency and arteriosclerotic heart disease in 
September 1966, all of the records of said treatment had been 
destroyed.  Also in October 1998, the Cleveland Clinic 
Foundation requested additional information to complete their 
search for records pertaining to treatment for the veteran.  
The VA Medical Center in Albany also indicated that they had 
no evidence of treatment for the veteran.  

In December 1998 the RO received records of emergency room 
treatment received by the veteran on the date of his death, 
and a copy of the coroner's report.  The emergency room 
records indicate that the veteran was brought in by an 
ambulance after collapsing in his home.  Cardiopulmonary 
resuscitation was performed in the ambulance and the 
emergency room before the veteran was pronounced dead.  The 
coroner's report indicates that the veteran had suffered a 
retroperitoneal hemorrhage in the abdomen.  It was also noted 
that he veteran's aorta showed extreme arteriosclerosis.  The 
coroner concluded that the veteran's death was caused by a 
ruptured abdominal aneurysm due to arteriosclerosis.  

The RO also received, in December 1998, copies of medical 
articles and opinions that indicated a possibility that 
anxiety and the stresses associated with POW experiences may 
cause heart disease.  There was no indication that either of 
the authors had examined the veteran during his lifetime or 
reviewed his medical records at any time.  Nor was there a 
medical opinion addressing the etiology of the veteran's 
arteriosclerosis.  

The statements of the appellant, a former co-worker of the 
veteran, and a family friend were received by the RO in 
August 1999.  According to the appellant's statement, the 
veteran suffered heart problems, swollen extremities, 
gastrointestinal disorders, and stiffness of the legs 
throughout their 37 years of marriage.  The former co-worker 
reported that the veteran suffered pain in his joints and 
legs and had difficulty performing basic tasks while they 
worked together.  In fact, according to the co-worker, the 
veteran's legs were frequently swollen so much that he had to 
leave work to go to the doctor or home.  The co-worker stated 
he had first met the veteran in 1963, and worked with him for 
over thirty years.  A family friend, who said she had known 
the veteran since 1947, reported that her husband, also a 
former POW, and the veteran often discussed their shared 
medical problems, including swelling of the legs, numbness, 
tingling in the extremities, and night sweats.  

In September 1999, the RO received copies of treatment 
reports from the Cleveland Clinic Foundation.  The veteran 
was examined at the facility in January 1967 for constrictive 
chest pain, which radiated to his throat and left arm.  
Physical examination revealed a regular pulse and heart with 
no murmur, gallop, or rub.  No vascular bruits were heard and 
there were no signs of congestive heart failure.  Further 
examination of the veteran's coronary arteries revealed 
normal vessels with no apparent degenerative changes or 
irregularities.  

As mentioned in the Introduction, above, the veteran's former 
representative submitted a medical statement to the RO in 
July 2000.  That statement, dated in February 1999, is over 
the signature of a staff psychiatrist on a PTSD (post-
traumatic stress disorder) clinical team.  It appears to be 
an assessment of another individual's claim for service 
connection for the cause of death of a veteran who had died 
from a myocardial infarction (MI).  The essence of the 
statement is that the MI suffered by the late veteran in that 
case was likely to have been caused by his PTSD.  The 
statement contains no discussion of the present case.

II.  Legal Analysis

A.  Preliminary Matters

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  As noted above, recent changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has recently published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).



The VCAA, enacted on November 9, 2000, contains a number of 
new provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
and notification as to evidentiary requirements.  We have 
carefully reviewed the appellant's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  By 
virtue of the Statement of the Case (SOC) and Supplemental 
SOC's provided by the RO in February 1997 and May and October 
1999, respectively, the appellant and her representative have 
been given notice of the information and/or medical evidence 
necessary to substantiate her claim.  Likewise, it appears 
that all obtainable evidence identified by the appellant 
relative to her claim has been obtained and associated with 
the claims folder, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  

The Board observes that the VCAA has left intact the 
requirement that an appellant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim, under 38 U.S.C.A. § 5108, before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 
5103A(f) (as enacted in section 3(a) of the VCAA).

The Board has carefully considered the unfortunate absence of 
service medical records in this case.  As noted above, VA's 
duty to assist includes making reasonable efforts to obtain 
medical and other records that are relevant to the veteran's 
claim, unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  See VCAA § 3(a) (now codified at 38 U.S.C. 
§ 5103A (West Supp. 2001)).  The Board is aware of the 
decision in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
which held that a single request for pertinent service 
medical records does not fulfill the duty to assist, and that 
inherent in the duty to assist is a requirement to notify the 
veteran if VA is unable to obtain pertinent service medical 
records so that the veteran may know the basis for the denial 
of his claim; may independently attempt to obtain service 
medical records; and may submit alternative evidence.

With further regard to Hayre, cited above, the Board notes 
that another panel of the Federal Circuit thereafter 
determined that the holding in Hayre was an "extremely 
narrow" one.  Although the opinion contained some broad 
language, the holding was limited to the factual situation 
presented where an RO had breached the duty to assist by 
failing to obtain pertinent service medical records 
specifically requested by the claimant and then failing to 
provide the claimant with notice explaining the deficiency.  
Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).

Following the panel decision in Cook, supra, a petition for 
rehearing en banc was filed.  The Federal Circuit, en banc, 
granted the motion for rehearing, vacated its judgment in 
Cook, and withdrew the accompanying opinion.  The en banc 
panel requested further briefs addressing the validity of 
Hayre as law and the question of whether a failure of the 
duty to assist under the law and regulations applicable at 
the time can constitute clear and unmistakable error under 38 
U.S.C.A. § 5109A.  Cook v. Principi, No. 00-7171 (Fed. Cir. 
Jan. 4, 2002) (en banc).

In this case, the RO received, in January 1985, notification 
from the NPRC that the veteran's service medical records had 
been destroyed by fire in July 1973.  The record indicates 
that the veteran was unable to secure and provide service 
medical records on his own.  Having carefully considered the 
provisions of the VCAA and the decision in Hayre in light of 
the record on appeal, the Board finds that the development of 
this claim with respect to the service medical records has 
been consistent with the provisions of the law.  The RO 
attempted to locate the veteran's service medical records; 
however, those records cannot be obtained.  

The Board wishes to make it clear that it understands that 
the Court has held that, in cases where records once in the 
hands of the Government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
has been undertaken with this heightened duty in mind.  In 
particular, the Board will proceed under the assumption that 
the veteran's POW experiences occurred as he reported them.

The Board wishes to note that it has also considered whether 
a remand of this case is warranted, in order to obtain a 
medical opinion that specifically addresses whether his 
service-connected anxiety contributed to his cardiovascular 
disease or whether the veteran's cardiovascular disease was 
incurred in service.  The Board recognizes that there has 
been some suggestion that there is a causal relationship 
between the stress of the POW experience and cardiovascular 
and heart disease.  However, it would be premature to draw 
firm conclusions from the available information.  A medical 
opinion suggesting a causal relationship between the 
veteran's service-connected anxiety and his cardiovascular 
disease would only be entitled to consideration in light of 
all of the other evidence of record.  See VBA Fast Letter 01-
05 (Jan. 16, 2001).  

In the present case, as will be discussed below, there is no 
competent medical evidence suggesting such a causal 
relationship.  There is no indication that any of the doctors 
who examined and treated the veteran between 1966 and his 
death in 1985 were under the impression that his service-
connected anxiety or his POW experiences were even remotely 
related to his cardiovascular disease.  A posthumous medical 
opinion would have to be considered in light of, and weighed 
against, the other competent medical evidence of record, 
which suggests no such causal relationship.  

Furthermore, as discussed above, it appears that the 
veteran's service medical records were, unfortunately, 
destroyed in a fire.  The earliest evidence of treatment for 
a cardiovascular disease was in 1966.  Thus, the claims 
folder is devoid of any treatment records or other medical 
documents pertaining to any cardiovascular condition for some 
21 years after service.  

In light of this record, the Board believes that any opinion 
obtained regarding a relationship between the veteran's 
military service and his death would be based on sheer 
speculation.  The Court has held that a medical opinion based 
on speculation, without supporting clinical evidence, does 
not provide the required degree of medical certainty and 
would be of no probative value.  Bloom v. West, 12 Vet. App. 
185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).  
The Court has held that the Board correctly rejected a 
medical opinion and denied reopening of a claim where the 
conclusion reached by the physician was clearly based on the 
history provided by the veteran.  Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993).  In Reonal, the Court also held that 
the Board was not bound to accept the opinions of two 
physicians who made diagnoses "almost 20 years following 
appellant's separation from service and who necessarily 
relied on history related by appellant."  Id. at 460-461, 
citing Swann v. Brown, 5 Vet. App. 229 (1993).  Such 
speculation is not legally sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Because any opinion obtained in this regard would be of no 
probative value, the Board believes that a remand of this 
case to obtain such an opinion is not warranted.  See Soyini 
v. Derwinski, 1 Vet. App. at 546; Sabonis v. Brown, 6 Vet. 
App. at 430.


Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.  


B.  Cause of Death

The appellant is seeking to reopen her claim of entitlement 
to service connection for the cause of the veteran's death 
and is additionally claiming entitlement to educational 
benefits; basic eligibility for the latter benefits would 
flow from entitlement to the former.

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  

In addition, service connection may be established by the use 
of statutory presumptions.  Where a veteran is a former POW 
who was interned or detained for not less than 30 days, 
certain diseases (including beriberi heart disease) shall be 
service connected if manifested to a degree of 10 percent or 
more at any time after discharge or release from active 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 1110, 
1112(b), 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(y), 
3.307(a)(5), 3.309(c) (2001).  (The term "beriberi heart 
disease" includes ischemic heart disease in a former POW who 
experienced localized edema during captivity.  38 C.F.R. 
§ 3.309(c) (2001).).  

Regardless of POW status, arteriosclerosis or other organic 
heart disease will be presumed to have been incurred in 
service if it was manifest to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

The Board observes that, where a former POW claims disability 
compensation (or the former POW's surviving spouse claims 
dependency and indemnity compensation), omission of history 
or findings from clinical records made upon repatriation is 
not determinative of service connection, particularly if 
evidence of comrades in support of the incurrence of that 
disability during confinement is available.  Special 
attention will be given to any disability first reported 
after discharge, especially if poorly defined and not 
obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement, and the 
duration thereof, will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the POW 
experience.  38 C.F.R. § 3.304(e).  

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. §  7105; 38 C.F.R. §  20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§  20.200, 20.302.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated, in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a rating decision dated in March 1986, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  She was notified of the 
RO's decision and her appellate rights; she did not appeal.  
Therefore, the RO's March 1986 decision became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R.§§  20.302, 20.1103.  

Since the March 1986 RO rating decision, the appellant has 
submitted a coroner's report, hospital treatment records, lay 
statements, and several articles pertaining to the 
relationship between POW experiences and heart disease.  
Inasmuch as said evidence was not a part of the evidence of 
record at the time of the March 1986 RO rating decision, it 
is new.  38 C.F.R. § 3.156(a).  Furthermore, the Board is of 
the opinion that said evidence does contribute to a more 
complete picture of the circumstances surrounding the 
veteran's death, and that it therefore is also material.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

Therefore, for the reasons stated above, the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is hereby reopened.  

Moving on to the merits of the claim, in the present case, 
the coroner's report and the death certificate indicate that 
the veteran's death was caused by an abdominal aneurysm due 
to arteriosclerosis.  No other causes have been implicated in 
the veteran's death.  

The veteran was a former POW and, accordingly, ischemic heart 
disease shall be presumptively service connected if 
manifested to a degree of 10 percent or more at any time 
after discharge from service, if there is evidence of 
localized edema during captivity.  Furthermore, as a combat 
veteran, the veteran is entitled to have any statement or 
testimony of leg and foot swelling or edema he presents 
accepted as satisfactory evidence of that incurrence.  See 38 
U.S.C.A. § 1154(b) (West 1991).  In the present case, 
however, the veteran specifically indicated, on his 1984 POW 
medical history questionnaire on file, that he did not 
experience swelling with respect to his legs and/or feet, or 
any of his joints.  Thus, on that occasion when the veteran 
was formally asked to report all of his physical difficulties 
as a POW, there was no evidence or allegation that he had 
beriberi heart disease or related localized edema in 
connection with his POW captivity.

Therefore, the presumption of service incurrence under 38 
C.F.R. § 3.309(c) is not applicable here.  Nor is the 
presumption under 38 C.F.R. § 3.309(a) applicable, because 
arteriosclerosis or other heart disease was not shown by 
competent evidence to be present until many years after the 
veteran's service.  Furthermore, the record contains no 
competent evidence linking his arteriosclerosis to service.  

As discussed above, the veteran's service medical records are 
unavailable, and it appears they were destroyed by fire in 
1973.  There is, however, no indication that he received 
treatment for any cardiovascular disease or disorder until 
1966.  In fact, by the veteran's own statement on his POW 
questionnaire, no such symptomatology existed until 1966.  
During his lifetime, the veteran was only service-connected 
for an anxiety disorder, which was evaluated as 10 percent 
disabling.  There is no indication that the veteran's 
service-connected anxiety contributed to his 
arteriosclerosis.  While the Board acknowledges the evidence 
provided, which attempts to relate POW experiences to 
subsequent heart disease, there is no medical opinion which 
identifies such a relationship as to the etiology of the 
veteran's arteriosclerosis in this case.  

With regard to the February 1999 medical statement submitted 
by the veteran's then representative in July 2000, it appears 
to stand for the proposition that PTSD can contribute to a 
myocardial infarction.  That information is not helpful in 
the present case, where the veteran died of a ruptured 
abdominal aneurysm, and was service connected for anxiety 
with associated gastrointestinal symptoms and diarrhea.  The 
representative indicated that the statement would support a 
conclusion that the veteran's anxiety could have aggravated 
his non-service-connected cardiovascular disease, thus 
causing or contributing to his death.  We must note, however, 
that a lay person's interpretation of a medical treatise or 
similar literature does not constitute competent medical 
evidence.  Sacks v. West, 11 Vet.App. 314 (1998).  

Although it is true that "[a] veteran with a competent 
medical diagnosis of a current disorder may invoke an 
accepted medical treatise in order to establish the required 
nexus [to show service connection]", Hensley v. West, 212 
F.3d 1255, 1265 (Fed. Cir. 2000), the general rule is that 
"an attempt to establish a medical nexus to a disease or 
injury solely by generic information in a medical journal or 
treatise 'is too general and inconclusive' . . . ."  Mattern 
v. West, 12 Vet.App. 222, 229 (1999) (citing cases). 

In addition, while the Board understands the appellant's 
sincere contention that the veteran's service-connected 
disability caused his death, the record does not contain, and 
she has not provided or identified, any evidence of such a 
correlation.  Under the law, neither she nor the other 
laypersons that submitted statements in support of this 
claim, are considered capable of opining on matters requiring 
medical knowledge, such as medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For this 
reason, the Board finds the lay opinions regarding the 
etiology of the veteran's death to be of no probative value.

The Board sympathizes with the appellant in the loss of her 
husband, the veteran.  However, the preponderance of the 
evidence is against the claimant, inasmuch as the competent 
evidence of record indicates that the veteran's death was the 
result of abdominal aneurysm due to arteriosclerosis, not his 
service-connected mental disability.  Therefore, the 
appellant is not entitled to service connection for the cause 
of his death.  See 38 C.F.R. § 3.312; see also Lathan v. 
Brown, supra.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

C.  Education Benefits

In addition to compensation, Congress has provided for 
educational assistance to the surviving spouses of veterans 
who died of service-connected disabilities, for the purpose 
of assisting them in preparing to support themselves and 
their families at a standard of living level which the 
veteran, but for the veteran's death or service disability, 
could have expected to provide for the veteran's family.  38 
U.S.C.A. § 3500.  Specifically, a surviving spouse of (1) a 
veteran who died of a service-connected disability, or (2) a 
veteran who died while having a disability evaluated as total 
and permanent in nature resulting from a service-connected 
disability arising out of active military, naval, or air 
service, is eligible for survivors' educational assistance.  
38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.

With regard to the claim for survivors' educational benefits, 
there is no dispute in this case as to the appellant being 
the surviving spouse of the late veteran.  However, the 
veteran's death has not been adjudicated as service-
connected, and he did not die while having a service-
connected disability evaluated as total and permanent.  For 
entitlement to survivors' educational assistance, one of 
these requirements must be met.

As neither requirement is met, the appellant must be deemed 
ineligible for survivors' educational assistance.  Thus, 
there is no legal basis for entitlement, and the claim must 
be denied.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 
(in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

ORDER

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is reopened.  

The reopened claim of entitlement to service connection for 
the cause of the veteran's death is denied.

Entitlement to educational assistance benefits under Chapter 
35, Title 38, United States Code, is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

